Citation Nr: 1726788	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for an organic brain disability (previously claimed as Alzheimer's dementia), to include as secondary to service-connected sebaceous cyst.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected sebaceous cyst or due to an organic brain disability or PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2012, the Board remanded the issue of entitlement to a compensable rating for sebaceous cyst for issuance of a Statement of the Case (SOC).  The issue was adjudicated in an August 2016 SOC, and the Veteran was notified but did not file a timely substantive appeal in response.  As a result, this issue was not returned or certified to the Board for appellate review.

In July 2012, the Board also remanded the remaining issues on appeal for additional evidentiary development, and they have been returned to the Board for appellate review.

Since the case was last adjudicated in the August 2016 Supplemental Statement of the Case (SSOC), additional VA treatment records dated from February 2017 to March 2017 were obtained and associated with the record.  Since those records are not relevant to the claims on appeal, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the case.

While the issue of entitlement to service connection for anxiety disorder was denied in January 2010 and March 2010 VA rating decisions, the Board has recharacterized the Veteran's claim for PTSD more broadly to an acquired psychiatric disability, to include PTSD and anxiety disorder, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The appeal is REMANDED to the AOJ.  


REMAND

First, a remand is needed to obtain a VA examination and medical opinion for the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Review of VA treatment records during the appeal period since February 2008 document, in part, Axis I diagnoses of anxiety disorder not otherwise specified (NOS) and cognitive disorder NOS.  During the appeal period, the Veteran also contends experiencing stressful experiences during active service in Vietnam, as noted in a February 2008 statement, September 2008 notice of disagreement, April 2010 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), and pursuant to VA outpatient psychiatric treatment sessions.  In light of such evidence, the Board finds that additional development is needed to determine the existence and etiology of his acquired psychiatric disability.

Next, a remand is needed to obtain an additional VA examination and medical opinion for the issue of entitlement to service connection for an organic brain disability (previously claimed as Alzheimer's dementia), to include as secondary to service-connected sebaceous cyst.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  During the course of the appeal, the Veteran was provided a VA examination for neurological disorders in January 2007.  Following the clinical evaluation, without any diagnostic testing, the VA examiner rendered a diagnosis of early mild dementia of the Alzheimer's type with impaired memory and attention and provided a medical opinion for secondary causation and aggravation by service-connected sebaceous cyst.  Since the January 2007 VA examination, review of the record includes VA treatment records documenting ongoing treatment for dementia not otherwise specified (NOS).  Moreover, the Veteran's representative asserted in a June 2017 written brief that "[w]ithout an MRI or CAT scan image of the Veteran's bran, it is hard to substantiate an organic brain disorder."  In light of the evidentiary record since January 2007 and the absence of a VA medical opinion on a direct basis, to include in-service herbicide exposure, the Board finds that additional evidentiary development is needed for this issue.  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Lastly, a remand is needed to obtain an additional VA medical opinion for the issue of entitlement to service connection for headaches, to include as secondary to service-connected sebaceous cyst or due to an organic brain disability or PTSD.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2016).  In April 2008, the Veteran was afforded a VA medical opinion for headaches on a secondary basis for causation.  Nevertheless, after review of the record, to include an April 2008 private medical opinion noting the Veteran's onset of headaches during service after surgery for a sebaceous cyst, the Board finds this issue has not been properly addressed on a direct basis (link between current headaches with in-service symptomatology of headaches) or on a secondary basis regarding aggravation (of the headaches from the service-connected sebaceous cyst).  Again, when VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the appropriate examination to determine the existence and etiology of any diagnosis of PTSD or an acquired psychiatric disability (other than PTSD) that may exist.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  A complete rationale for any opinion expressed must be provided.

a)  The examiner must identify whether the Veteran meets the criteria for a diagnosis of PTSD under the DSM-IV.  Use of the DSM-IV is needed because the regulation change requiring the use of the DSM-5 was not in effect when the Veteran's case was certified to the Board).

b)  The examiner must identify all currently diagnosed psychiatric disorder(s)other than PTSD (even if it has resolved since February 2008).  If anxiety disorder NOS and/or cognitive disorder NOS is not diagnosed, the examiner must address the prior diagnosis of record.

c)  For each currently diagnosed psychiatric disorder, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis manifested in service or is otherwise causally or etiologically related to an injury or event during his periods of honorable service, to include in-service stressors reported by the Veteran noted in a February 2008 statement, September 2008 notice of disagreement, April 2010 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), and VA outpatient psychiatric treatment sessions, as well as based on a fear of hostile military or terrorist activity (for PTSD)?

2.  Obtain an additional examination to determine the nature and etiology of the veteran's organic brain disability, to include dementia.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation and rationale for the opinion expressed must be provided.

The examiner should conduct all necessary diagnostic testing and identify all currently diagnosed organic brain disabilities (even if resolved since October 2006).  If dementia is not diagnosed, the examiner must address the prior diagnosis of record.

For each currently diagnosed organic brain disability, to include dementia, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosis manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service, to include herbicide exposure.

3.  Obtain additional medical opinions from a qualified clinician for the Veteran's headaches.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation and rationale for the opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as headaches during service.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

The VA physician should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosis of headaches (even if since resolved), (a) manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service, to include continuous symptoms since service; or (b) aggravated by the service-connected sebaceous cyst.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

4.  Then, the AOJ should review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


